The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
 
Current Status of Claims 
By amendment of September 29, 2021, the Applicant amended claims 1, 7, 8-16 to emphasize distinguishable features of the instant invention. Claim 5 was canceled.  Therefore, claims 1-4 and 6-16 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 7, 13: “A stylus pen comprising: a body portion: a conductive tip configured to be exposed from an inside of the body portion to an outside thereof; and a ground portion configured to be electrically connected to a user; and a resonance circuit portion resonate with an electrical signal of a first frequency and includes a first inductor and a first capacitor connected in parallel; and a second resonance circuit configured to resonate with an electrical signal of a second frequency and includes a second inductor and a second capacitor connected in parallel; and wherein the first resonance circuit is connected between the conductive tip and the second resonance circuit, and the second resonance circuit is connected between the first resonance circuit and the ground portion, and wherein the first frequency is lower than the second.”,  as illustrated at least in Figure 7 and described in paragraphs [0088-0109] if the instant published application US Patent Publication 2021/0089147 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.


/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692